Citation Nr: 1728572	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable disability rating for bilateral hearing loss prior to December 28, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  Service connection for bilateral hearing loss was initially granted by an August 2007 rating decision, for which the Veteran filed a timely Notice of Disagreement; presently on appeal is entitlement to an increased initial rating. 

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In November 2012 and August 2015, the Board remanded the case for evidentiary development.  In September 2016, the Board decided the issue on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court) which, pursuant to a March 2017 joint motion for remand (JMR) filed by the parties to this matter, remanded the issue to the Board.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the March 2017 JMR, this matter must be remanded to ensure that all relevant VA treatment records are included in the claims file.  

In the most recent Supplemental Statement of the Case (SSOC) dated in January 2016, it is indicated that treatment records dated until January 2016 had been considered.  However, the record does not contain VA treatment records dated in January 2016.  Indeed, the most recent VA treatment records (not including VA compensation examination reports) are dated in September 2012.   

As noted by the JMR, in February 2017 VA included in the Veterans Benefits Management System (VBMS) VA medical evidence dated between 1999 and 2009.  But the most recent VA treatment records included in this particular batch of records are dated in July 2001 (not including VA compensation examination reports).  

On remand, the AOJ should ensure that all relevant VA treatment records dated since the Veteran's original service connection claim for hearing loss - received on October 12, 2006 - are included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file all relevant VA treatment records dated since the Veteran's original claim for service connection for hearing loss in October 2006.  The most recent VA treatment records in the claims file are dated in September 2012.

2.  Then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with another SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




